USDC IN/ND case 4:20-cv-00076-RLM-APR document 40 filed 05/25/21 page 1 of 16


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF INDIANA
                    HAMMOND DIVISION AT LAFAYETTE

THE TRUSTEES OF PURDUE                )
UNIVERSITY,                           )
                                      )
                       Plaintiff      )     Cause No. 4:20-cv-76-RLM-APR
                                      )
           v.                         )
                                      )
VINTAGE BRAND, LLC,                   )
                                      )
                      Defendant       )


                             OPINION AND ORDER

      The Trustees of Purdue University sued defendants Vintage Brand, LLC,

and Sportswear Inc. in Indiana state court for various violations of the Lanham

Act and related common-law claims. The defendants removed the case to this

court asserting federal question and supplemental jurisdiction. Purdue then

stipulated to the voluntary dismissal of Sportswear, but the court struck that

stipulation and instructed Purdue to instead amend its complaint under Federal

Rule of Civil Procedure 15(a), naming Vintage as the only defendant. Purdue did

so and Vintage answered, asserting a counterclaim. Before the court is Purdue’s

motion to remand, or alternatively, dismiss Vintage’s counterclaim. For the

following reasons, the court GRANTS Purdue’s motion [Doc. No. 32] and

DISMISSES Vintage’s counterclaim.
USDC IN/ND case 4:20-cv-00076-RLM-APR document 40 filed 05/25/21 page 2 of 16


                                   I.     BACKGROUND

      Purdue’s amended complaint asserts that Vintage has infringed on several

of Purdue’s registered trademarks, including the Purdue Seal Design that is the

subject of United States Trademark Registration No. 2,023,0151. Vintage’s

counterclaim seeks to abolish Purdue’s rights in the Seal Design by asking the

court to cancel Purdue’s trademark in the Seal Design pursuant to 15 U.S.C. §

1119. Upon “any action involving a registered mark[,]” Section 1119 empowers a

court to (among other things) “order the cancellation of registrations, in whole or

in part, . . . and otherwise rectify the [trademark] register with respect to the

registrations of any party to the action.” Section 1119 doesn’t furnish an

independent basis for federal jurisdiction; trademark cancellation can only be

sought if federal jurisdiction has already been established. RLP Ventures, LLC v.

All Hands Instruction NFP, 2020 WL 1330376, at *5 (N.D. Ill. Mar. 23, 2020).

      Purdue responds that the Eleventh Amendment to the U.S. Constitution

doesn’t allow Vintage to bring its counterclaim in federal court, so the court

should remand the entire case or dismiss the counterclaim.



                                    II.       DISCUSSION

      Aside from exceptions that don’t apply here, a civil action brought in state

court may be removed to federal court if the federal court has original jurisdiction

over the action. 28 U.S.C. § 1441(a). District courts have original jurisdiction

over cases involving federal questions. 28 U.S.C. § 1331. When district courts

have federal question jurisdiction, they also have supplemental jurisdiction over



                                          2
USDC IN/ND case 4:20-cv-00076-RLM-APR document 40 filed 05/25/21 page 3 of 16


all other claims that arise out of the same case or controversy as the claims that

establish federal question jurisdiction. 28 U.S.C. 1367(a). “If at any time before

final judgment it appears that the district court lacks subject matter jurisdiction,

the case shall be remanded.” 28 U.S.C. § 1447(c). “The party seeking removal

has the burden of establishing federal jurisdiction, and federal courts should

interpret the removal statute narrowly, resolving any doubt in favor of the

plaintiff's choice of forum in state court.” Schur v. L.A. Weight Loss Centers, Inc.,

577 F.3d 752, 758 (7th Cir. 2009).

      The Eleventh Amendment to the U.S. Constitution provides that “[t]he

Judicial power of the United States shall not be construed to extend to any suit

in law or equity, commenced or prosecuted against one of the United States by

Citizens of another State, or by Citizens or Subjects of any Foreign State.” U.S.

Const. amend XI. “Courts have construed this provision broadly, holding that it

confers ‘the sovereign immunity that the States possessed before entering the

Union.’” Council 31 of the Am. Fed’n of State, Cnty. & Mun. Emps. V. Quinn,

680 F.3d 875, 881 (7th Cir. 2012) (quoting Bd. of Regents v. Phoenix Int'l

Software, Inc., 653 F.3d 448, 457 (7th Cir. 2011). “The preeminent purpose of

state sovereign immunity is to accord States the dignity that is consistent with

their status as sovereign entities.” Federal Maritime Comm’n v. South Carolina

State Ports Auth., 535 U.S. 743, 760 (2002). “The ultimate guarantee of the

Eleventh Amendment is that nonconsenting States may not be sued by private

individuals in federal court.” Kimel v. Florida Bd. of Regents, 528 U.S. 62, 73

(2000). Purdue University is a state entity for Eleventh Amendment purposes,



                                         3
USDC IN/ND case 4:20-cv-00076-RLM-APR document 40 filed 05/25/21 page 4 of 16


Kashani v. Purdue Univ., 813 F.2d 843, 845 (7th Cir. 1987), and courts draw no

distinction between Purdue University and its Board of Trustees, e.g., Tyler v.

Trustees of Purdue Univ., 834 F. Supp. 2d 830, 845 (N.D. Ind. 2011).

      Vintage argues that Purdue can’t assert Eleventh Amendment immunity

because (1) cancellation of a federal trademark registration is an in rem

proceeding that doesn’t implicate sovereign immunity, and (2) even if Purdue had

sovereign immunity, they waived it by initiating this lawsuit. Each of these

arguments are discussed below.



      A. Cancellation of a Federal Trademark isn’t an In Rem Proceeding.

      Vintage argues that in rem jurisdiction is premised solely on the property

in dispute, not on the court’s authority over a defendant’s person (i.e., in

personam jurisdiction). Moreover, in rem judgment is also limited to the property

in dispute; courts can’t impose a personal obligation on the defendant in favor

of the plaintiff. Parties may wish to participate in in rem proceedings and assert

economically valuable rights to the property, but they are never compelled to do

so. These features of in rem proceedings mean that, apart from a few exceptions

that don’t apply, in rem actions don’t implicate Eleventh Amendment immunity.

From those basic principles, Vintage argues that asking a court to exercise its

authority under Section 1119 to rectify the register regarding the trademark

registrations of a party is an in rem proceeding—that is, a proceeding regarding

the disposition of property. As Vintage sees it, it should be allowed to assert its

claim against Purdue because Eleventh Amendment immunity doesn’t apply.



                                        4
USDC IN/ND case 4:20-cv-00076-RLM-APR document 40 filed 05/25/21 page 5 of 16


      Vintage is correct that in rem proceedings affect the interests of all persons

in designated property and don’t implicate a court’s authority over a defendant’s

person. Shaffer v. Heitner, 433 U.S. 186, 199 (1977). And the law in this circuit

has explicitly recognized three exceptions in which Eleventh Amendment

immunity doesn’t apply: “First, a state may waive immunity by consenting to

suit in federal court. Second, Congress may abrogate the state's immunity

through a valid exercise of its powers under recognized constitutional authority,

such as by later constitutional amendments. Third, under Ex parte Young, 209

U.S. 123, 159–60, 28 S.Ct. 441, 52 L.Ed. 714 (1908), a plaintiff may file ‘suit

against state officials seeking prospective equitable relief for ongoing violations

of federal law . . . .’” Indiana Protection and Advocacy Services v. Indiana Family

and Social Services Admin., 603 F.3d 365, 371 (7th Cir. 2010) (quoting Marie O.

v. Edgar, 131 F.3d 610, 615 (7th Cir. 1997)).

      None of these scenarios turn on whether the proceeding is in rem, but some

types of in rem proceedings don’t implicate Eleventh Amendment immunity

either. For example, bankruptcy jurisdiction is “principally in rem jurisdiction . .

. [because] ‘the court's jurisdiction is premised on the debtor and his estate, and

not on the creditors.’ As such, its exercise does not, in the usual case, interfere

with state sovereignty even when States’ interests are affected.” Central Virginia

Community College v. Katz, 546 U.S. 356, 369-378 (2006) (quoting Tennessee

Student Assistance Corp. v. Hood, 541 U.S. 440, 447 (2004) (explaining that

States agreed at the Constitutional Convention not to assert sovereign immunity

in bankruptcy proceedings because “jurisdiction exercised in bankruptcy



                                         5
USDC IN/ND case 4:20-cv-00076-RLM-APR document 40 filed 05/25/21 page 6 of 16


proceedings was chiefly in rem—a narrow jurisdiction that does not implicate

state sovereignty to nearly the same degree as other kinds of jurisdiction.”); cf.

California v. Deep Sea Research, Inc., 523 U.S. 491 (1998) (holding that in rem

admiralty proceedings don’t implicate Eleventh Amendment immunity when the

property isn’t within the possession of a sovereign). But “there is no general in

rem exception to principles of sovereign immunity.” Zych v. Wrecked Vessel

Believed to be the Lady Elgin, 960 F.2d 665, 669 (7th Cir. 1992) (citing United

States v. Nordic Village, Inc., 503 U.S. 30 (1992)); see also In re New York (I), 256

U.S. 490 (1921); In re New York (II) 256 U.S. 503 (1921); cf. Upper Skagit Indian

Tribe v. Lundgren, 138 S. Ct. 1649, 1652-1653 (2018); Idaho v. Coeur d’Alene

Tribe of Idaho, 521 U.S. 261 (1997).

      Vintage relies heavily on a recently decided Federal Circuit case, Regents

of the Univ. of Minnesota v. LSI Corp., 926 F.3d 1327 (Fed. Cir. 2019), cert.

denied, 140 S. Ct. 908 (2020), in arguing that an action under Section 1119 isn’t

only an in rem proceeding, but an in rem proceeding of the sort to which Eleventh

Amendment immunity doesn’t apply. In that case, the University of Minnesota

sued defendants LSI and Ericsson in federal district court alleging patent

infringement, and the defendants responded by separately petitioning the

USPTO for inter partes review (“IPR”) seeking a determination of unpatentability

of the challenged claims. Id. at 1330. The University moved to dismiss in each

IPR proceeding based on state sovereign immunity, but the Patent Trial and

Appeal Board (“the Board”) concluded that “state sovereign immunity applied to

IPR proceedings but that [the University] waived its immunity by filing suit



                                         6
USDC IN/ND case 4:20-cv-00076-RLM-APR document 40 filed 05/25/21 page 7 of 16


against petitioners in district court.” Id. A concurrence to each of the Board

decisions concluded that sovereign immunity was not implicated in part because

“[a]t its core, inter partes review is a circumscribed in rem proceeding, in which

the Patent Office exercises jurisdiction over the patent challenged, rather than

the parties named; ‘it does not implicate States' sovereignty to nearly the same

degree as other kinds of jurisdiction.’” LSI Corp. v. Regents of the Univ. of Minn.,

No. IPR2017-01068, Paper 1 (P.T.A.B. Mar. 10, 2017) (quoting Cent. Va. Cmty.

Coll. v. Katz, 546 U.S. 356, 362 (2006)).

      The Federal Circuit affirmed the Board’s holding on appeal. Citing Fed.

Mar. Comm'n v. S.C. State Ports Auth., 535 U.S. 743, 767-768 (2002), for the

proposition that “sovereign immunity does not apply to suits brought by the

United States, including agency proceedings commenced by the United States[,]”

the Federal Circuit concluded that “IPR proceedings are more like an agency

enforcement action than a civil suit brought by a private party” and therefore

held that state sovereign immunity didn’t apply to IPR proceedings. Id. at 1338,

1341; Saint Regis Mohawk Tribe v. Mylan Pharmaceuticals Inc., 896 F.3d 1322

(Fed. Cir. 2018), cert. denied, 139 S. Ct. 1547 (2019). But cf. Federal Maritime

Comm’n v. South Carolina State Ports Auth., 535 U.S. 743 (2002) (holding that

state sovereign immunity extends to administrative proceedings initiated by

private parties).

      In the “additional views” portion of the opinion, the court stated in dicta:

“in our view state sovereign immunity also does not apply to IPR proceedings

because they are in substance the type of in rem proceedings to which state



                                         7
USDC IN/ND case 4:20-cv-00076-RLM-APR document 40 filed 05/25/21 page 8 of 16


sovereign immunity does not apply.” Id. at 1342. The court reasoned that

“[p]atents are creations of federal statutory law and are regulated by that law,

which includes the ability of the executive to consider whether a previous grant

was erroneous.” Id. at 1344 (citations omitted). To obtain jurisdiction over a

patent or resolve issues of its validity, “the Board does not physically intrude into

the state’s domain,” and IPR proceedings are “not premised on obtaining

jurisdiction over a state or its officers. The Board’s jurisdiction is premised on

the res (i.e., the patent).” Id. at 1344-1345. “[T]he only relief the Board can offer

is the revocation of erroneously granted patent claims. . . . No monetary or other

relief against the patent owner is authorized or provided.” Id. at 1345. And the

Board doesn’t “make any binding determination regarding the liability of one

party to another[,]” underscoring the lack of in personam jurisdiction. Id.

Therefore the Board’s “second look at an earlier administrative grant . . . doesn’t

constitute an affront to a state’s sovereignty, particularly where the only possible

adverse outcome is the cancellation of erroneously granted claims.” Id. at 1346.

The court determined that Eleventh Amendment immunity doesn’t apply to the

Board’s review of a patent because their review is “an in rem proceeding [that is

no] more threatening to state sovereignty than the exercise of an Article III court’s

bankruptcy in rem jurisdiction.” Id.

      Vintage argues that the Federal Circuit’s reasoning (in dicta) in University

of Minnesota v. LSI relating to patent registrations is germane to a claim for

cancellation of a federal trademark registration because the court’s authority

under Section 1119 doesn’t extend to allocating liability against a party—it only



                                         8
USDC IN/ND case 4:20-cv-00076-RLM-APR document 40 filed 05/25/21 page 9 of 16


extends to determining the validity and scope of the res (the trademark

registration) at issue. Ostensibly, Vintage’s argument is that claims under

Section 1119 are analogous to IPR proceedings, and since IPR proceedings are

no more of an affront to state sovereignty than in rem bankruptcy proceedings,

Section 1119 actions aren’t an affront to state sovereignty either. So Eleventh

Amendment immunity shouldn’t apply.

      Salient details differentiate University of Minnesota v. LSI from this case.

Most obviously, University of Minnesota v. LSI wasn’t a trademark case.

Delaware & Hudson Canal Co. v. Clark, 80 U.S. 311, 322 (1871) (“Property in a

trade-mark, or rather in the use of a trade-mark or name, has very little analogy

to that which exists in copyrights, or in patents for inventions.”). But also,

University of Minnesota v. LSI considered the applicability of Eleventh

Amendment immunity only in the context of IPR proceedings—not a

counterclaim brought as part of an adversarial proceeding in federal court. See

Nelson v. La Crosse Cty. Dist. Atty. (State of Wisconsin), 301 F.3d 820, 837 (7th

Cir. 2002); Saint Regis Mohawk Tribe v. Mylan Pharmaceuticals Inc., 896 F.3d

at 1327 (2018) (“Ultimately several factors convince us that IPR is more like an

agency enforcement action than a civil suit brought by a private party, and we

conclude that tribal immunity is not implicated.”). Nevertheless, there are other

reasons to reject Vintage’s argument—namely, circuit precedent.

      The law in this circuit is that “[a] trademark, even a registered one, is not

a property right, like a copyright or a patent, but merely an identifier of source.”

Door Systems, Inc. v. Pro-Line Door Systems, Inc., 83 F.3d 169, 173 (7th Cir.



                                         9
USDC IN/ND case 4:20-cv-00076-RLM-APR document 40 filed 05/25/21 page 10 of 16


 1996); accord TMT North America, Inc. v. Magic Touch GmbH, 124 F.3d 876,

 882 (7th Cir. 1997); Illinois High School Ass’n v. GTE Vantage Inc., 99 F.3d 244,

 246 (7th Cir. 1996) (“[A] trademark is not nearly so secure an entitlement as a

 property right.”); K’s Merchandise Mart, Inc. v. Kmart Corp., 81 F. Supp. 2d 923,

 926 (C.D. Ill. 2000); Elder Care Providers of Indiana, Inc. v. Home Instead, Inc.,

 2017 WL 1106093, at *14 (S.D. Ind. Mar. 24, 2017); Note Family, Inc. v. Vivendi

 Universal Games, Inc., 2007 WL 2565970, at *5 (S.D. Ill. Sept. 4, 2007). This is

 because “[o]thers can use the same mark to identify their product, provided there

 is no likelihood of confusion.” Door Systems, Inc. v. Pro-Line Door Systems, Inc.,

 83 F.3d at 173. If a trademark isn’t a property right, an action to cancel a

 trademark under Section 1119 can’t be an in rem proceeding—the court’s

 jurisdiction isn’t exclusively confined to the disposition of a piece of property.

 See Schaffer v. Heitner, 433 U.S. at 199.

       The court acknowledges the close resemblance that trademark rights bear

 to property rights. TMT North America, Inc. v. Magic Touch GmbH, 124 F.3d at

 882 (“[T]rademark rights are clearly analogous to property interests.”)

 “Trademark law, like contract law, confers private rights, which are themselves

 rights of exclusion.” K Mart Corp. v. Cartier, Inc., 485 U.S. 176, 185 (1988);

 accord College Sav. Bank v. Florida Prepaid Postsecondary Educ. Expense Bd.,

 527 U.S. 666, 673 (1999) (“The hallmark of a protected property interest is the

 right to exclude others. That is one of the most essential sticks in the bundle of

 rights that are commonly characterized as property. . . . The Lanham Act may

 well contain provisions that protect constitutionally cognizable property



                                        10
USDC IN/ND case 4:20-cv-00076-RLM-APR document 40 filed 05/25/21 page 11 of 16


 interests—notably, its provisions dealing with infringement of trademarks, which

 are the ‘property’ of the owner because he can exclude others from using them.”).

 “A trademark gives a seller ‘a property right in his mark of identification,

 appurtenant to his property rights in the goods he so marks, enabling the owner

 of the trademark to enjoin [an] imposter from continuing misrepresentations.’”

 TMT North America, Inc. v. Magic Touch GmbH, 124 F.3d at 882 (quoting Walt–

 West Enterprises, Inc. v. Gannett Co., 695 F.2d 1050, 1057 (7th Cir. 1982)); cf.

 Hanover Star Milling Co. v. Metcalf, 240 U.S. 403, 413 (1916), superseded by

 statute, Lanham Act, 15 U.S.C. § 1051 et seq. (“Common-law trademarks, and

 the right to their exclusive use, are, of course, to be classed among property

 rights . . . but only in the sense that a man's right to the continued enjoyment

 of his trade reputation and the good will that flows from it, free from unwarranted

 interference by others, is a property right, for the protection of which a trademark

 is an instrumentality.”).

       Nevertheless, the court isn’t free to find that a property right exists when

 the law in this circuit has established that it doesn’t. So an action to cancel a

 trademark under 15 U.S.C. § 1119 isn’t an in rem proceeding and doesn’t, by

 itself, prevent Purdue from asserting Eleventh Amendment immunity.




                                         11
USDC IN/ND case 4:20-cv-00076-RLM-APR document 40 filed 05/25/21 page 12 of 16


       B. Purdue’s Litigation Conduct Didn’t Waive Eleventh Amendment

          Immunity.

       Vintage’s second argument is that Purdue waived Eleventh Amendment

 immunity because Purdue voluntarily placed itself in the position of a plaintiff

 by bringing this lawsuit.

       “[S]overeign immunity is a waivable affirmative defense[,]” Sung Park v.

 Indiana Univ. Sch. Of Dentistry, 692 F.3d 828, 830 (7th Cir. 2012), and only the

 state can decide to waive sovereign immunity, MCI Telecommunications Corp. v.

 Illinois Bell Telephone Co., 222F.3d 323, 338 (7th Cir. 2000). “The Eleventh

 Amendment only applies to suits ‘commenced or prosecuted against one of the

 United States.’” In re Platter, 140 F.3d 676, 680 (7th Cir. 1998) (emphasis in

 original) (quoting U.S. Const. amend. XI). So a state generally waives sovereign

 immunity if it voluntarily invokes federal jurisdiction by filing suit in federal

 court. Id. (“[If] a state enter[s] a federal forum voluntarily to pursue its own

 interest . . . [then] it cannot run back to seek Eleventh Amendment Protection

 when it does not like the result.”).

       To bolster its argument, Vintage cites caselaw from other circuits holding

 that a state suing in state court can’t invoke the Eleventh Amendment to prevent

 a defendant from removing to federal court. In re Methyl Tertiary Butyl Ether

 Products Liability Litigation, 488 F.3d 112 (2d Cir. 2007); California ex rel.

 Lockyer v. Dynegy, Inc., 375 F.3d 831 (9th Cir. 2004). This is because “where a

 State voluntarily becomes a party to a cause and submits its rights for judicial

 determination, it will be bound thereby and cannot escape the result of its own



                                        12
USDC IN/ND case 4:20-cv-00076-RLM-APR document 40 filed 05/25/21 page 13 of 16


 voluntary act by invoking the prohibitions of the Eleventh Amendment.”

 California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d at 848 (quoting Gunter v. Atl.

 C.L.R. Co., 200 U.S. 273, 284 (1906)). According to Vintage, this means that a

 State can’t invoke an Eleventh Amendment immunity defense to a counterclaim

 because, like removal, a counterclaim is a consequence attendant to bringing a

 lawsuit. Put another way, Vintage argues that filing a lawsuit in state court is a

 litigious act that entirely waives a state’s sovereign immunity to any

 counterclaims that may be brought against it after removal.

       Vintage’s argument requires the court to decide that (1) a state waives

 sovereign immunity if it sues in state court, and (2) the waiver includes all

 counterclaims that might be brought against it after removal.

       First, it’s highly unlikely that a state waives sovereign immunity simply by

 suing in state court. Although dicta, the circuit court strongly indicated that it

 doesn’t in Board of Regents of University of Wisconsin System v. Phoenix Intern.

 Software, Inc., a case in which Wisconsin sued defendants in federal court. 653

 F.3d 448 (7th Cir. 2011). The court found that Wisconsin had waived sovereign

 immunity against compulsory counterclaims by invoking federal jurisdiction but

 mentioned that “if Wisconsin was concerned about [the defendant’s] competing

 CONDOR trademark and wished to preserve its sovereign immunity, it had the

 option of filing its own infringement action in Wisconsin state court.” Id. at 465;

 cf. College Sav. Bank v. Florida Prepaid Postsecondary Educ. Bd., 527 U.S. at

 675 (“[A] State does not consent to suit in federal court merely by consenting to

 suit in the courts of its own creation.”). Other courts have said that a state



                                         13
USDC IN/ND case 4:20-cv-00076-RLM-APR document 40 filed 05/25/21 page 14 of 16


 doesn’t waive sovereign immunity simply by filing suit in state court. Iowa Valley

 Community College Dist. V. Plastech Exterior Systems, Inc., 256 F. Supp. 2d

 959, 965 n.3 (S.D. Iowa 2003). That stands to reason because when a state sues

 in state court and the defendant removes, the state hasn’t done anything to

 invoke federal jurisdiction.

       But even if a state does waive its sovereign immunity by suing in state

 court, it’s dubious that that waiver extends to both permissive and compulsory

 counterclaims. Vintage cites caselaw from other circuits for the proposition that

 “when the sovereign seeks recovery[,] it is subject to legitimate counterclaims

 against it.” In re Methyl Tertiary Butyl Ether Products Liability Litigation, 488

 F.3d 112, 119 (2d Cir. 2007). The cases Vintage cites consider sovereign

 immunity as it would apply to a foreign government. In our circuit, “when a state

 waives its sovereign immunity by litigation conduct, that waiver opens the door

 to counterclaims regarded as compulsory within the meaning of Federal Rule of

 Civil Procedure 13(a).” Board of Regents of University of Wisconsin System v.

 Phoenix Intern. Software, Inc., 653 at 470. Whether this waiver extends more

 broadly to permissive counterclaims is an unresolved question in this circuit,

 id., but courts have indicated that it doesn’t extend so broadly. Woelffer v. Happy

 States of America, Inc., 626 F. Supp. 499, 502 (N.D. Ill. 1985) (citing cases);

 Virginia Polytechnic Inst. and State University v. Hokie Real Estate, Inc., 813 F.

 Supp. 2d 745, 753 (W.D. Va. 2011) (citing In re Creative Goldsmiths of

 Washington, D.C., Inc., 119 F.3d 1140, 1148 (4th Cir. 1997) (emphasizing that

 “well-established principles of sovereign immunity dictate that this waiver be



                                         14
USDC IN/ND case 4:20-cv-00076-RLM-APR document 40 filed 05/25/21 page 15 of 16


 narrowly construed”)). But see In re Charter Oak Associates, 361 F.3d 760, 768-

 769 (2d Cir. 2004). See generally 6 Arthur R. Miller, Mary Kay Kane, & A.

 Benjamin Spencer, Federal Practice and Procedure § 1427 (3d ed. 2021).

       Federal Rule of Civil Procedure 13 defines compulsory and permissive

 counterclaims. A compulsory counterclaim is a counterclaim that “arises out of

 the same transaction or occurrence that is the subject matter of” the complaint.

 Fed. R. Civ. P. 13(a)(1)(A). “A compulsory counterclaim is compulsory; unless set

 forth in the answer to the complaint it is waived.” Harbor Ins. Co. v. Cont’l Bank

 Corp., 922 F.2d 357, 360 (7th Cir. 1990). “[A] permissive counterclaim [i]s one

 that does not arise out of the same transaction or occurrence that is the subject

 matter of the complaint.” Id.; Fed. R. Civ. P. 13(b). Purdue sued Vintage for

 trademark infringement and unfair competition; Vintage’s counterclaim to rectify

 the trademark registry is permissive because it doesn’t arise out of the same

 transaction or occurrence as Vintage’s alleged improper use of the trademarks.

 And given the footing on which permissive counterclaims stand as already noted,

 Purdue can invoke Eleventh Amendment immunity to block the claim.

       At bottom, the Eleventh Amendment’s applicability to a counterclaim is

 different than its applicability to removal, and Vintage’s argument misses that

 point. Were Vintage’s argument correct, a state could never assert its rights

 pursuant to removable claims in state court without automatically waiving

 Eleventh Amendment immunity. And Vintage hasn’t provided the court with any

 persuasive authority to support its argument. Purdue can invoke Eleventh

 Amendment immunity to prevent Vintage from bringing its counterclaim.



                                        15
USDC IN/ND case 4:20-cv-00076-RLM-APR document 40 filed 05/25/21 page 16 of 16




                                     III.    CONCLUSION

         Purdue’s motion seeks remand, or alternatively, dismissal of Vintage’s

 counterclaim. Vintage has asked that, if the court doesn’t agree with its

 arguments, that the court dismiss its counterclaim instead of remanding the

 case.

         “The well-established general rule is that jurisdiction is determined at the

 time of removal, and nothing filed after removal affects jurisdiction.” In re

 Burlington Northern Santa Fe Ry. Co., 606 F.3d 379, 380 (7th Cir. 2010). At the

 time of removal, this case “fell within the ‘original jurisdiction’ of the federal

 courts.” Wisconsin Dept. of Corrections v. Schacht, 524 U.S. 381, 391 (1998).

 “The State's later invocation of the Eleventh Amendment placed the particular

 claim beyond the power of the federal courts to decide, but it did not destroy

 removal jurisdiction over the entire case.” Id. In this circumstance, the barred

 claim “does not destroy removal jurisdiction over the remaining claims in the

 case . . . . A federal court can proceed to hear those other claims . . . .” Id. at

 392-393.

         Accordingly, the court doesn’t remand the case but otherwise GRANTS

 Purdue’s motion and DISMISSES Vintage’s counterclaim [Doc. No. 31].

         SO ORDERED.

         ENTERED: May 25, 2021

                                                  /s/ Robert L. Miller, Jr.
                                                 Judge, United States District Court




                                            16
